PER CURIAM.
For the reasons set forth in our opinion of January 2, 1985, 201 N.J.Super. 71, we affirmed the judgment of the Tax Court 6 N.J.Tax 42 (1983), on appeal, except for our vacation of the provision of that judgment ordering a refund of overpaid taxes from November 1977 to June 1979 and awarding post-judgment interest on the refund. We remanded for resolution between the parties of the method and terms governing credit to plaintiff for overpaid taxes, and we retained jurisdiction.
Upon concurrence of the parties that a credit to plaintiff for overpaid taxes is impractical, the Tax Court on February 7, 1985 ordered a refund of $55,392.64 to plaintiff and post-judgment interest on that amount.
*258We affirm the Tax Court’s order of February 7, 1985, in accordance with our holding in our'opinion of January 2, 1985 that plaintiff was entitled to such lump sum refund and to post-judgment interest unless the parties reached an agreement for a credit to plaintiff against future taxes.